     Case 3:18-cv-01043-B-BT Document 25 Filed 07/13/20                 Page 1 of 2 PageID 160



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

MARK LEE CLEATON,                              )
    Movant,                                    )
                                               )      No. 3:18-cv-1043-B (BT)
v.                                             )      No. 3:15-cr-003-B (BT)
                                               )
UNITED STATES OF AMERICA,                      )
     Respondent.                               )



      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE, AND
                DENYING A CERTIFICATE OF APPEALABILITY

         The United States Magistrate Judge made findings, conclusions and a recommendation in this

case. No objections were filed. The District Court reviewed the proposed findings, conclusions and

recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions and

Recommendation of the United States Magistrate Judge.

         Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the Court DENIES a certificate of appealability. The Court adopts and incorporates by reference the

Magistrate Judge’s Findings, Conclusions and Recommendation filed in this case in support of its

finding that the petitioner has failed to show (1) that reasonable jurists would find this Court’s

“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists would find

“it debatable whether the petition states a valid claim of the denial of a constitutional right” and

“debatable whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.
  Case 3:18-cv-01043-B-BT Document 25 Filed 07/13/20                           Page 2 of 2 PageID 161



473, 484 (2000).1

       In the event, the petitioner will file a notice of appeal, the court notes that

( )    the petitioner will proceed in forma pauperis on appeal.

(X)    the petitioner will need to pay the $505.00 appellate filing fee or submit a motion to proceed
       in forma pauperis.

SO ORDERED this 13th day of July, 2020.



                                                    _________________________________
                                                    JANE J. BOYLE
                                                    UNITED STATES DISTRICT JUDGE




        1
                   Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1,
2009, reads as follows:
         (a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
         when it enters a final order adverse to the applicant. Before entering the final order, the court may
         direct the parties to submit arguments on whether a certificate should issue. If the court issues a
         certificate, the court must state the specific issue or issues that satisfy the showing required by 28
         U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but may
         seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
         motion to reconsider a denial does not extend the time to appeal.
         (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
         entered under these rules. A timely notice of appeal must be filed even if the district court issues a
         certificate of appealability.



                                                       2
